Citation Nr: 0510381	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO continued the 
noncompensable evaluation assigned to service-connected 
rheumatoid arthritis. 

In June 2004, the Board remanded the veteran's claim to the 
RO for additional development.  


FINDING OF FACT

The veteran does not currently have any residuals of 
rheumatoid arthritis; he does not experience an active 
rheumatoid process.  


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5002 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that in early 
June 1953, the veteran was diagnosed as having rheumatic 
fever with active heart involvement (carditis) on the basis 
of complaints of painful and swollen joints, primarily his 
knees, ankles, left elbow, and right first 
metatarsophalangeal joint.  Thereafter, in October 1953, the 
diagnosis was changed to rheumatoid arthritis of multiple 
joints.  A Physical Evaluation Board (MEB) was convened in 
November 1953 and found the veteran unfit for duty.  When 
seen for a periodic physical examination in late "November 
1956," the veteran complained of pain in his shoulders, 
elbows, hands, knees, and hips.  The examiner at that time 
noted that X-rays of the shoulders, elbows, hands, hips, 
pelvis, knees, ankles, and feet revealed no evidence of any 
bone or joint pathology.  It was the recommendation of the 
examiner that the veteran, who reported occasional flare-ups 
of his disease, was unfit for duty and should be separated 
from service. 

When examined by VA in June 1958, June 1963 and June 1965, 
the veteran complained of pain in his joints, especially his 
back and shoulders.  Diagnoses of inactive rheumatoid 
arthritis and arthritis of the sacroiliac joints, inactive 
and by history, were recorded.  

Private treatment reports, dated from March 1992 to February 
1997, reflect that the veteran was diagnosed as having 
cervical spondylosis at C6-7 and cervical spondylosis with 
myelopathy.  

When examined by VA in July 2001, the veteran indicated that 
his most severely bothersome joints were on the left side of 
his body:  left shoulder, left knee and left ankle.  He 
complained of daily pain and weakness in all joints.  The 
veteran reported that he had early morning stiffness and 
swelling that was more severe in his left ankle than in his 
"knee" or shoulders.  The veteran indicated that he had 
heat, instability, giving way, and redness in the left knee.  
He described one occasion where he fell in his hallway and 
was admitted to the hospital for seven days.  An examination 
of the veteran included X-rays of his left shoulder and left 
knee, which were normal and showed mild osteoarthritis, 
respectively.  Diagnoses of normal X-rays of the left 
shoulder and mild osteopathy of the left knee were entered by 
the examiner. 

Private X-rays of the right shoulder, performed in February 
2003, confirmed "osteocartilaginous loose bodies" in the 
joint space in the superior aspect of the right humeral head 
and below the acromion, which had the appearance of synovial 
osteochondromatosis, which was most likely secondary to 
osteoarthritis.  Grade III osteoarthritis involving the 
acromioclavicular joint was also noted.  A March 2003 private 
magnetic resonance imaging scan of the right shoulder 
revealed a large full-thickness rotator cuff tear, large 
joint effusion, and findings of rotator cuff impingement 
syndrome and possible labral tear.  Private X-rays of the 
right shoulder, performed in June 2003, revealed loose bodies 
and grade III osteoarthritis.

In statements to the RO, dated in August 2003 and February 
2004, and during a February 2004 hearing before the 
undersigned Veterans Law Judge, the veteran maintained that 
he had rheumatoid arthritis in his low back, right shoulder, 
knees, ankles, and left hand (not his fingers). 

VA orthopedic and spine examinations were conducted in August 
2004 pursuant to a June 2004 Board remand.  The examinations 
were conducted by the same examiner, who also indicated that 
she had reviewed the claims file.  At the end of the 
orthopedic examination, the examiner concluded that there was 
no indication that the veteran had active rheumatoid 
arthritis at that time per laboratory studies or by history.  
The examiner buttressed her opinion by stating that with 
rheumatoid arthritis, patients have swollen joints associated 
with stiffness, warmth, tenderness, and pain.  The joint 
involvement was also typically polyarticular, involved 
multiple joints, and was symmetrical.  The examiner noted 
that the veteran's joint pain was not symmetrical.  The 
examiner concluded that the veteran had been diagnosed with 
osteoarthritis, which is the most common form of arthritis 
and was characterized by loss of articular cartilage in the 
articular joints and hypertrophy of the bones at the 
particular margin.  The examiner summarized that 
osteoarthritis was what showed on the veteran's X-ray 
history.  A diagnosis of degenerative disc disease was 
entered with respect to the lumbar spine. 



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2004).

The veteran is currently service connected for rheumatoid 
arthritis evaluated as noncompensably disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  The provisions of 
Diagnostic Code 5002 indicate that chronic residuals of 
rheumatoid arthritis, such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate Diagnostic Codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  (Diagnostic code 5002 
establishes ratings for an active rheumatoid process, but 
given that none has been shown in the veteran's case, see 
discussion, infra, consideration of these criteria is not 
required.)

The Board notes the veteran's complaints of joint pain and 
swelling, primarily in his low back, knees, ankles, left 
wrist, and right shoulder.  However, the private and VA 
medical evidence of record is devoid of any chronic residuals 
of rheumatoid arthritis.  Indeed, the VA examiner, who 
performed the August 2004 VA examinations, concluded that 
there was evidence of osteoarthritis, but none of rheumatoid 
arthritis.  There was no indication that the veteran had 
active rheumatoid arthritis per laboratory studies or 
history.  In this regard, the VA examiner attributed all of 
the veteran's current symptomatology to a diagnosis of 
osteoarthritis, which was confirmed by X-ray history.  The VA 
examiner bolstered her conclusion by stating that the veteran 
did not have symmetrical joint pain, which is a manifestation 
of rheumatoid arthritis, and the examiner indicated that x-
ray and clinical findings were both indicative of 
osteoarthritis, not rheumatoid arthritis.  As there are no 
current residuals of rheumatoid arthritis, and because an 
active process has not been shown, an increased (compensable) 
rating is not warranted.  Where the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable. 38 U.S.C. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

Although the veteran has complained of having swollen and 
painful joints which have caused interference with his daily 
living, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that any rheumatoid arthritis has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  While the 
veteran has reported having been found totally disabled by 
the Social Security Administration because of his rheumatoid 
arthritis, a July 2004 facsimile report from that agency 
reflects that after an exhaustive and comprehensive search, 
they were unable to locate a folder pertaining to the 
veteran.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2004).  Therefore, given 
the lack of evidence showing disability due to rheumatoid 
arthritis, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the appellant by letters, dated in June 2001 and 
July 2004  This letter apprised him of the provisions under 
the VCAA and the implementing regulations, of the evidence 
needed to substantiate the claim on appeal, and the 
obligations of VA and the appellant with respect to producing 
that evidence.  The letter advised the appellant that VA must 
make reasonable efforts to assist him in getting evidence, 
including such things as records from any VA or private 
facility.  In addition, in a July 2003 statement of the case, 
the RO informed the appellant of the schedular criteria 
necessary to prevail on his increased rating claim.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letters also indicated that the veteran was to submit 
pertinent evidence in his possession.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
(Although the July 2004 notice was not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that there was 
late notice under the VCAA that requires remand to the RO.  
Nothing about the evidence or the appellant's response to the 
RO's notifications suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in June 
2004, the Board remanded the veteran's claim to the RO for 
additional development to include, but not limited to, 
scheduling him for an additional VA examination and acquiring 
private and Social Security Administration records.  The 
development actions requested by the Board resulted in the 
acquisition of August 2004 VA examination reports.  In a July 
2004 facsimile report from the Social Security 
Administration, it was reported that after a comprehensive 
and exhaustive search, they were unable to locate a folder 
pertaining to the veteran.  In addition, in a July 2004 
letter to the veteran, the RO also requested that he submit a 
VA Form 21-4142, Authorization and Consent to Release 
Information, to assist him in obtaining private reports from 
R. L. W., M.D.  However, it appears that the veteran did not 
complete the authorization form as records from the 
aforementioned physician are not contained in the claims 
file.  Thus, there is no outstanding evidence to be obtained, 
either by VA or the appellant.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the appellant.  


ORDER

Entitlement to an increased (compensable) disability 
evaluation for rheumatoid arthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


